UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K (Mark One) (X) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2011 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 0-7473 AMEXDRUG CORPORATION (Exact name of registrant as specified in its charter) Nevada 95-2251025 State or other jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization 7251 Condor Street, Commerce, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (323) 725-3100 Securities registered pursuant to Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Exchange Act: Common stock, par value $0.001 (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes [] No [x] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant has required to submit and post such files).Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes [] No [x] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the voting and non-voting common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. At June 30, 2011, the aggregate market value of the voting and non-voting common equity held by non-affiliates was $2,744,287 based upon 1,132,362 shares held by non-affiliates, and the average of the bid price and the asked price of $2.45 per share. APPLICABLE ONLY TO CORPORATE REGISTRANTS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.As of March 23, 2012, the registrant had 8,470,481 shares of common stock issued and outstanding, and an additional 13,972 shares held as treasury shares. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated:(1) any annual report to security holders; (2) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424 (b) or (c) under the Securities Act of 1933.The listed documents should be clearly described for identification purposes (e.g. annual report to security holders for fiscal year ended December 24, 1980).None 1 TABLE OF CONTENTS Page PART I ITEM 1. BUSINESS 3 ITEM 1A. RISK FACTORS 16 ITEM 1B. UNRESOLVED STAFF COMMENTS 19 ITEM 2. PROPERTIES 19 ITEM 3. LEGAL PROCEEDINGS 19 ITEM 4. MINE SAFETY DISCLOSURES 20 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OR EQUITY SECURITIES 20 ITEM 6. SELECTED FINANCIAL DATA 22 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLSOURES ABOUT MARKET RISK 26 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 26 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 39 ITEM 9A. CONTROLS AND PROCEDURES 39 ITEM 9B. OTHER INFORMATION 40 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 40 ITEM 11. EXECUTIVE COMPENSATION 44 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 46 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 47 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 49 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 50 2 PART I Note Regarding Forward Looking Statements MANY STATEMENTS MADE IN THIS REPORT ARE FORWARD-LOOKING STATEMENTS THAT ARE NOT BASED ON HISTORICAL FACTS.ANY FORWARD-LOOKING STATEMENTS INCLUDED IN THIS REPORT REFLECT MANAGEMENT’S BEST JUDGMENT BASED ON FACTORS CURRENTLY KNOWN AND INVOLVE RISKS AND UNCERTAINTIES.BECAUSE THESE FORWARD-LOOKING STATEMENTS INVOLVE RISKS AND UNCERTAINTIES, THERE ARE IMPORTANT FACTORS THAT COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE EXPRESSED OR IMPLIED BY THESE FORWARD-LOOKING STATEMENTS.ACTUAL RESULTS MAY VARY MATERIALLY. ITEM 1. BUSINESS Business Development History Amexdrug Corporation, a Nevada corporation, is a holding company.It is located at 7251 Condor Street, Commerce, California 90040.Its phone number is (323) 725-3100.Its fax number is (323) 725-3133. Its website is www.amexdrug.com.Shares of Amexdrug common stock are traded on the OTC Bulletin Board under the symbol AXRX.OB.The President of Amexdrug has had experience working in the pharmaceutical industry for the past 30 years. Amexdrug Corporation, through its wholly-owned subsidiaries, BioRx Pharmaceuticals, Inc., Allied Med, Inc., Dermagen, Inc. and Royal Health Care, Inc., is a pharmaceutical and cosmeceutical company specializing in the research and development, manufacturing and distribution of pharmaceutical drugs, cosmetics and distribution of prescription and over-the-counter drugs, private manufacturing and labeling and a quality control laboratory. At Amexdrug Corporation, it is our anticipation to give our clientele the opportunity to purchase cost effective products while attempting to maximize the return of investments to our shareholders. Amexdrug Corporation distributes its products through its subsidiaries, BioRx Pharmaceuticals, Inc., Allied Med, Inc., Dermagen, Inc. and Royal Health Care, Inc. primarily to independent pharmacies and secondarily to small-sized pharmacy chains, alternative care facilities and other wholesalers and retailers in the state of California. We do not plan to introduce any new skin care over the counter (OTC) and natural products in 2012.We presently market fourteen products under the Sponix name.Our team of professionals fully pledges the effectiveness of our distinct products. Amexdrug Corporation was initially incorporated under the laws of the State of California on April 30, 1963 under the name of Harlyn Products, Inc.Harlyn Products, Inc. was engaged in the business of selling jewelry to department stores and retail jewelry stores until the mid-1990s. The name of the Company was changed to Amexdrug Corporation in April 2000 to reflect the change in the Company’s business to the sale of pharmaceutical products.The officers and directors of the Company also changed in April 2000. The domicile of the Company was changed from California to Nevada in December 2001.At that time the Company changed its fiscal year end from June 30 to December 31. 3 References in this report to “we,” “our,” “us,” the “Company” and “Amexdrug” refer to Amexdrug Corporation and also to our subsidiaries, BioRx Pharmaceuticals, Inc., Allied Med, Inc., Dermagen, Inc. and Royal Health Care, Inc. where appropriate. Amexdrug currently has 50,000,000 shares of authorized common stock $.001 par value, of which 8,470,481 are issued and outstanding, and an additional 13,972 shares held as treasury shares. Significant acquisitions BioRx Pharmaceuticals On November 8, 2004, Amexdrug formed a new subsidiary, BioRx Pharmaceuticals, Inc. as a Nevada corporation.BioRx Pharmaceuticals, Inc. is a wholesale manufacturer of cost saving pharmacy supplies, prescription packaging and skin care, hair and nail care products.BioRx manufactures, markets and distributes products to wholesalers, distributors and independent pharmacies. We expect to grow sales to drugstore chains in the near future.BioRX is committed to offer over the counter (OTC) products that are recommended with trust and faith by physicians, primarily podiatrists and dermatologists.The focus and mission of BioRx Pharmaceuticals, Inc. is to create, develop, manufacture and distribute products to help ease pain and restore and maintain the overall well-being of our customers.We strive for high performance and quality.Our commitment is to offer natural and OTC products that are recommended with confidence by doctors and pharmacists and that the customer can use with pleasure.Our compliance program is diligently followed through the Company. BioRx Pharmaceuticals, Inc. maintains high ethics for animal welfare and our products are never tested on animals.All products are made in the USA. A total of fourteen innovative health and wellness products have been manufactured for sale by BioRx Pharmaceuticals, Inc.These over-the-counter and natural products are effective for treatment of fungus, arthritis, sunburn protection and for healthy feet and nails.BioRx Pharmaceuticals is planning to sell these products to national chain drugstores, sport chain stores, natural food markets and other mass markets. These products will be marketed under the name of Sponix, and are being sold under the name of BioRx Pharmaceuticals. Allied Med, Inc. On December 31, 2001, Amexdrug acquired all of the issued and outstanding common shares of Allied Med, Inc., an Oregon corporation, in a share exchange in a related party transaction. Allied Med, Inc., was formed as an Oregon corporation in October 1997 to operate in the pharmaceutical wholesale business of selling a full line of brand name and generic pharmaceutical products, over-the-counter (OTC) drug and non-drug products and health and beauty products to independent pharmacies, other retailers, alternative care facilities and otherwholesalers. At Allied Med, our sincere interest is our customers needs.Our competitive discount pricing allows our customers advantage to compete. 4 Amexdrug assumed the operations of Allied Med, and Amexdrug has been building on the wholesale pharmaceutical operations of Allied Med. The accompanying financial information includes the operations of Allied Med for all periods presented and the operations of Amexdrug Corporation from April 25, 2000. Dermagen, Inc. Amexdrug completed its purchase of Dermagen, Inc. on October 7, 2005.Dermagen, Inc. is now an operating subsidiary of Amexdrug.The acquisition of Dermagen, Inc. was not considered to be an acquisition of a significant amount of assets which would have required audited financial statements of Dermagen, Inc. Dermagen, Inc. is a growing manufacturing company specializing in the manufacturing and distribution of certain pharmaceuticals, medical devices, health and beauty products.Dermagen, Inc. has a U.S.-FDA registered and state FDA approved manufacturing facility licensed to develop high margin skin and novel health and beauty products for niche markets.Dermagen’s competitive advantage is in its excellent product research and development. Royal Health Care Company In October 2003, Allied Med, Inc. acquired 100% of the assets of Royal Health Care Company.Royal Health Care Company is a health and beauty company which has sold specially manufactured facial and body creams, arthritic pain relief medications and an exclusive patented hair care product to pharmacies, beauty salons, beauty supply stores and other fine shops. Royal Health Care Company uses the highest quality ingredients for the finest quality products.Each product has been formulated with the essential ingredients and plant extracts to achieve optimum potential and quality.Royal Health Care Company products are manufactured by Dermagen, Inc. in an FDA approved manufacturing facility. The Royal Health Care Company assets acquired include the “Royal Health Care Company” name, logo, and related trademarks, all formulas to products manufactured for sale under the Royal Health Care Company name, and the Royal Health Care Company list of customers.These intellectual property rights were acquired without cost from a company in which Jack Amin’s wife is a principal shareholder.Mr. Amin is the CEO and Chairman of Amexdrug Corporation and Allied Med, Inc.Management believes this acquisition has provided the Company with an opportunity to increase the number of products sold by the Company, and expand the Company’s customer base. On October 28, 2004, Amexdrug formed a new subsidiary, Royal Health Care, Inc. as a Nevada corporation.Royal Health Care, Inc. was formed to manufacture and sell health and beauty products. Business Segments Since 2005, Amexdrug has had operations in two segments of its business, namely:Distribution and Health and Beauty Products.Distribution consists of the wholesale pharmaceutical distribution and resale of brand and generic pharmaceutical products, over-the-counter drugs and non-drug products and health and beauty products.Health and Beauty Products consist of the manufacture and distribution of primarily health and beauty products.Manufacturing includes expertise in research and development for the healthcare industry, including pharmacy supplies. 5 Industry trends Pharmaceutical and healthcare markets According to IMS Health, the U.S. will remain the single largest pharmaceutical market.It forecasted 3-5% growth in 2011.The Company was unable to locate data confirming the amount of growth which actually occurred in 2011.Pharmaceutical sales in the U.S. were projected to reach $320 to $330 billion, up form an estimated $310 billion in 2010. Sales are expected to increase due to a number of factors including: Ÿ the value added by the introduction of new drugs into the marketplace, which more than offsets the value lost by medications losing patent protection; Ÿ new patterns of drug lifestyle management, resulting in higher sales occurring earlier in the life cycle of a medication; Ÿ increased money spent on direct-to-consumer marketing initiatives; Ÿ an unprecedented period of investment by pharmaceutical companies worldwide; Ÿ divergent growth rates expected for developed markets; Ÿ peak years of patent expiries shift major therapies to generic dominance; and Ÿ therapy growth dynamics allow promising new wave of innovation for new treatment options. Amexdrug believes that, currently, the pharmaceutical and health care product markets are serviced primarily by traditional full-line wholesalers. Internet The Internet has emerged as the fastest growing communications medium in history and is dramatically changing how businesses and individuals communicate and share information.The Internet has created new opportunities for conducting commerce, such as business-to-consumer and person-to-person e-commerce.Recently, the widespread adoption of intranets and the acceptance of the Internet as a business communications platform has created a foundation for business-to-business e-commerce that offers the potential for organizations to streamline complex processes, lower costs and increase productivity. Internet-based business-to-business e-commerce has experienced significant growth. Significant growth in the industry has been forecasted.Amexdrug hopes, although it cannot guarantee, that it will benefit from this growth. 6 The dynamics of business-to-business e-commerce relationships differ significantly from those of other e-commerce relationships.Business-to- business e-commerce solutions frequently automate processes that are fundamental to a business' operations by replacing various paper-based transactions with electronic communications. In addition, business-to-business e-commerce solutions must often be integrated with a customer's existing systems, a process that can be complex, time-consuming and expensive.Consequently, selection and implementation of a business-to-business e-commerce solution represents a significant commitment by the customer, and the costs of switching solutions are high. In addition, because business transactions are typically recurring and non-discretionary, the average order size and lifetime value of a business-to-business e-commerce customer is generally greater than that of a business-to-consumer e-commerce customer.These solutions are likely to be most readily accepted by industries characterized by a large number of buyers and sellers, a high degree of fragmentation among buyers, sellers or both, significant dependence on information exchange, large transaction volume and user acceptance of the Internet. Objectives and strategy Amexdrug’s key business objective is to become a leading wholesale manufacturer and distributor of pharmacy supplies, and a leading full-line distributor of pharmaceuticals, over-the-counter products, health and beauty care products and nutritional supplements, with an emphasis on online sales. To accomplish this objective, Amexdrug plans to: Ÿ market its name, products and services to create brand recognition and generate and capture traffic on its websites; Ÿ provide quality products at competitive prices and efficient service; Ÿ develop strategic relationships that increase Amexdrug’s product offerings; and Ÿ attract and retain exceptional employees. Sales and marketing, customer service and support Our products are sold both through traditional wholesale distribution lines and e-commerce venues, including our website, www.amwrx.com.We believe our e-commerce, business-to-business model will allow the Company to leverage its existing wholesale distribution business, thus increasing its ability to effectively market and distribute its products.The Company uses a variety of programs to stimulate demand for its products and increase traffic to its websites, including a direct sales force, telemarketing, blast faxing and advertising. Direct sales The Company maintains employees to act as its direct sales force to target organizations that buy and sell the products it carries. 7 Telemarketing The Company maintains an in-house telemarketing group for use in customer prospecting, lead generation and lead follow-up. Advertising The Company advertises in trade journals, and at trade shows, and the Company will seek to engage in co-branding arrangements in the future. In addition to strategic agreements and traditional advertising, the Company, will, as revenue allows, implement online sales and marketing techniques in an attempt to increase brand recognition and direct traffic to its website. Some of these techniques may include banner ads on search engine websites and Internet directories, direct links from healthcare home pages, and mass e-mailings. Customer service and support Amexdrug believes that it can establish and maintain long-term relationships with its customers and encourage repeat visits if, among other things, the Company has excellent customer support and service. The Company currently offers information regarding its products and services and answers customer questions about the ordering process, and investigates the status of orders, shipments and payments. A customer can access the Company by fax or e-mail by following prompts located on the Company's website or by calling the Company's toll-free telephone line. Promotion of website As revenue allows, the Company will promote, advertise and increase recognition of its website through a variety of marketing and promotional techniques, including: Ÿ developing co-marketing agreements with major online sites and services; Ÿ enhancing online content and ease of use of its website; Ÿ enhancing customer service and technical support; Ÿ advertising in trade journals and at industry trade shows; Ÿ conducting an ongoing public relations campaign; and Ÿ developing other business alliances and partnerships. Distribution The Company distributes its Allied Med products from its facility in Commerce, California.Dermagen, Inc. manufactures and distributes its products from Fullerton, California.The Company fills orders with a combination of existing inventory and products it orders from suppliers. Currently, customers are receiving their products within 24 to 48 hours of order placement. As funds allow, the Company will increase its in-house inventory of products to allow for shorter delivery times. Purchasing and Manufacturing Allied Med, Inc. purchases its products primarily from manufacturers and secondarily from other wholesalers and distributors. Allied Med’s purchasing department constantly monitors the market to take advantage of periodic volume discounts, market discounts and pricing changes.Dermagen, Inc. purchases its raw materials from suppliers, and manufactures its products in Fullerton, California for its customers. Technology and security The Company website is hosted and maintained by a third party. This provider delivers a secure platform for server hosting, including various safety features to protect the information residing in its servers. Moreover, the Company does not release information about its customers to third parties without the prior written consent of its customers unless otherwise required by law. 8 Notwithstanding these precautions, the Company cannot assure that the security mechanisms will prevent security breaches or service breakdowns.Despite the implemented security measures, servers can be vulnerable to computer viruses, physical or electronic break-ins or other similar disruptions.Such a disruption could lead to interruptions or delays in service, loss of data, or an inability to accept and fulfill online customer orders. Any of these events could materially affect the Company's business. Management information system The accounting information for sales, purchases, perpetual inventory transactions, cash receipts and disbursements and sophisticated management reports are provided timely for analytical and bookkeeping purposes. Also, the order entry system was designed specifically for the Company and allows its customers to order product 24 hours per day either via fax, internet or phone modem. The system provides data to management enabling it to review sales trends and customer base, monitor inventory levels, credit and collection issues, and purchasing frequency and cost anticipation. Communication and availability of data is possible through a local area network ring. Competition Amexdrug faces strong competition both in price and service from national, regional and local full-line, short-line and specialty wholesalers, service merchandisers, self-warehousing chains and from manufacturers engaged in direct distribution. Many of our current and potential competitors have longer operating histories and much larger customer bases than we have.In addition, many of our competitors have greater brand recognition and significantly greater financial, marketing and other resources. To compete successfully, we have had to constantly monitor our competitive situation and develop strategies to allow us to compete with other companies who are able to: Ÿ secure merchandise from vendors on more favorable terms; Ÿ devote greater resources to marketing and promotional campaigns; and Ÿ adopt more aggressive pricing or inventory availability policies. In addition, many of our competitors have developed or may be able to develop e-commerce operations that compete with our e-commerce operations, and may be able to devote substantially more resources to website development and systems development than we do.The online commerce market is new, rapidly evolving and intensely competitive. The Company expects competition to intensify in the future because barriers to entry are minimal, and current and new competitors can launch new websites at relatively low cost.The Company believes that the critical success factors for companies seeking to create Internet business-to-business e-commerce solutions include the following: Ÿ breadth and depth of product offerings; Ÿ brand recognition; Ÿ depth of existing customer base; and Ÿ ease of use and convenience. 9 Unlike other well-publicized product categories such as online book or compact disc retailing, there is no current market leader in its online business-to- business market segment. The Company's immediate goal is to position itself as a leading business-to-business e-commerce and online trade exchange provider for pharmaceuticals, over-the-counter products, health and beauty care products and nutritional supplements.To that end, we believe that our early entry into the online market may enable us to establish critical competitive advantages over future competitors.We believe that such competitive advantages include: Ÿ the establishment of a recognizable brand; Ÿ the development of online marketing and media relationships; Ÿ the development of important relationships with manufacturers, distributors, wholesalers and content providers; and Ÿ exposure to an existing customer base. However, competitive pressures created by any one of its current or future competitors, or by its competitors collectively, could materially affect the Company's business.We believe that the principal competitive factors in its market are and will be: Ÿ brand recognition Ÿ customer service Ÿ speed and accessibility Ÿ reliability and speed of fulfillment Ÿ quality of site content Ÿ price Ÿ convenience Ÿ selection Government regulations and legal uncertainties Healthcare regulation The manufacturing, packaging, labeling, advertising, promotion, distribution and sale of most of the products we distribute are subject to regulation by numerous governmental agencies, particularly the United States Food and Drug Administration, which regulates most of the products we distribute under the Federal Food, Drug and Cosmetic Act, and the United States Federal Trade Commission, which regulates the advertising of many of the products we distribute under the Federal Trade Commission Act. The products we distribute are also subject to regulation by, among other regulatory agencies, the Consumer Product Safety Commission, the United States Department of Agriculture, the United States Department of Environmental Regulation and the Occupational Safety and Health Administration. The manufacturing, labeling and advertising of the products we distribute is also regulated by the Occupational Safety and Health Administration through various state and local agencies. Furthermore, Amexdrug and/or its customers are subject to extensive licensing requirements and comprehensive regulation governing various aspects of the healthcare delivery system, including the so called "fraud and abuse" laws.The fraud and abuse laws preclude: 10 Ÿ persons from soliciting, offering, receiving or paying any remuneration in order to induce the referral of a patient for treatment or for inducing the ordering or purchasing of items or services that are in any way paid for by Medicare or Medicaid, and Ÿ physicians from making referrals to certain entities with which they have a financial relationship. The fraud and abuse laws and regulations are broad in scope and are subject to frequent modification and varied interpretations. Significant criminal, civil and administrative sanctions may be imposed for violation of these laws and regulations. The Company's advertising of dietary supplement products is also subject to regulation by the Federal Trade Commission under the Federal Trade Commission Act, in addition to state and local regulation. The Federal Trade Commission Act prohibits unfair methods of competition and unfair or deceptive acts or practices in or affecting commerce. The Federal Trade Commission Act also provides that the dissemination or the causing to be disseminated of any false advertisement pertaining to drugs or foods, which would include dietary supplements, is an unfair or deceptive act or practice. Under the Federal Trade Commission’s Substantiation Doctrine, an advertiser is required to have a “reasonable basis” for all objective product claims before the claims are made. Failure to adequately substantiate claims may be considered either deceptive or unfair practices. Pursuant to this Federal Trade Commission requirement, the Company is required to have adequate substantiation for all material advertising claims made for its products. The Company may be subject to additional laws or regulations by the Food and Drug Administration or other federal, state or foreign regulatory authorities, the repeal of laws or regulations which the Company considers favorable, such as the Dietary Supplement Health and Education Act of 1994, or more stringent interpretations of current laws or regulations, from time to time in the future. We cannot predict the nature of such future laws, regulations, interpretations or applications, nor can we predict what effect additional governmental regulations or administrative orders, when and if promulgated, would have on our business in the future. The Food and Drug Administration or other governmental regulatory bodies could, however, require the reformulation of certain products to meet new standards, the recall or discontinuance of certain products not able to be reformulated, imposition of additional record keeping requirements, expanded documentation of the properties of certain products, expanded or different labeling and scientific substantiation. Any or all of such requirements could have a material and adverse effect on our business. 11 The products we distribute function within the structure of the healthcare financing and reimbursement system of the United States. As a result of a wide variety of political, economic and regulatory influences, this system is currently under intense scrutiny and subject to fundamental changes. In recent years, the system has changed significantly in an effort to reduce costs.These changes include increased use of managed care, cuts in Medicare, consolidation of pharmaceutical and medical-surgical supply distributors, and the development of large, sophisticated purchasing groups. In addition, a variety of new approaches have been proposed to continue to reduce cost, including mandated basic healthcare benefits and controls on healthcare spending through limitations on the growth of private health insurance premiums and Medicare and Medicaid spending. The Company anticipates that Congress and state legislatures will continue to review and assess alternative healthcare delivery systems and payment methods and that public debate with respect to these issues will likely continue in the future. Because of uncertainty regarding the ultimate features of reform initiatives and their enactment and implementation, the Company cannot predict which, if any, of such reform proposals will be adopted, when they may be adopted, or what impact they may have on the Company. The Company expects the healthcare industry to continue to change significantly in the future. Some of these changes, such as a reduction in governmental support of healthcare services or adverse changes in legislation or regulations governing the privacy of patient information, or the delivery of pricing of pharmaceuticals and healthcare services or mandated benefits, may cause healthcare industry participants to greatly reduce the amount of the Company's products and services they purchase or the price they are willing to pay for the products we distribute.Changes in pharmaceutical manufacturers' pricing or distribution policies could also significantly reduce our income. While the Company uses its best efforts to adhere to the regulatory and licensing requirements, as well as any other requirements affecting the products we distribute, compliance with these often requires subjective legislative interpretation. Consequently, we cannot assure that our compliance efforts will be deemed sufficient by regulatory agencies and commissions enforcing these requirements. Violation of these regulations may result in civil and criminal penalties, which could materially and adversely affect our operations. Internet regulation Few laws currently regulate the Internet. Because of the Internet's popularity and increasing use, new laws and regulations may be adopted. Such laws and regulations may cover issues such as: Ÿ user privacy Ÿ distribution Ÿ pricing Ÿ taxation Ÿ content Ÿ characteristics and quality of products Ÿ copyrights Ÿ services Laws and regulations directly applicable to electronic commerce or Internet communications are becoming more prevalent. We believe that our use of third party material on our website is permitted under current provisions of copyright law. Because legal rights to certain aspects of Internet content and commerce are not clearly settled, our ability to rely upon exemptions or defenses under copyright law is uncertain. Also, although not yet enacted, Congress is considering laws regarding Internet taxation. In addition, various jurisdictions already have enacted laws that are not specifically directed to electronic commerce but that could affect its business. The applicability of many of these laws to the Internet is uncertain and could expose the Company to substantial liability. Any new legislation or regulation regarding the Internet, or the application of existing laws and regulations to the Internet, could materially and adversely affect the Company. If the Company were alleged to violate federal, state or foreign, civil or criminal law, even if the Company could successfully defend such claims, it could materially and adversely affect the Company. 12 Additionally, several telecommunications carriers are seeking to have telecommunications over the Internet regulated by the Federal Communications Commission in the same manner as other telecommunications services.Furthermore, local telephone carriers have petitioned the Federal Communications Commission to regulate Internet service providers and online service providers in a manner similar to long distance telephone carriers and to impose access fees on such providers. If either of these petitions are granted, the costs of communicating on the Internet could increase substantially. This, in turn, could slow the growth of use of the Internet. Any such legislation or regulation could materially and adversely affect its business, financial condition and operating results. Research and Development Amexdrug engages in some research and development of its products from time to time.Total research and development costs were $0 and $0 for the years ended December 31, 2011 and 2010, respectively.Amexdrug anticipates that it likely will not incur any research and development costs in 2012. Intellectual Property and Patent Protection We presently have no patents, and we have no immediate plans to pursue any patents. We believe that protecting the Company’s trademarks and registered domain name is important to our business strategy of building strong brand name recognition and that such trademarks have significant value in the marketing of the Company's products. To protect our proprietary rights, the Company will rely on copyright, trademark and trade secret laws, confidentiality agreements with employees and third parties, and license agreements with consultants, vendors and customers. Despite such protections, however, we may be unable to fully protect our intellectual property. Dependence on major suppliers During the year ended December 31, 2011, purchases from two suppliers accounted for 79% and 14% of total purchases, respectively. Accounts payable to these two suppliers accounted for 75% and 13% of the total accounts payable balance as of December 31, 2011, respectively.During the year ended December 31, 2010, purchases from the same two suppliers accounted for 79% and 14% of our total purchases, respectively.Accounts payable to these two suppliers accounted for 79% and 14% of the total accounts payable balance as of December 31, 2010. We presently enjoy a good relationship with our suppliers.If for any reason our business with our suppliers was interrupted or discontinued in the future, we would be able to acquire most, if not all, of the same products from other suppliers at similar competitive prices.However, the loss of our largest supplier could have a potential negative effect upon our future operations. Dependence on major customers One customer(s) accounted for 10% or more of our sales during the year ended December 31, 2011.One customer accounted for 10% or more of our sales during the year ended December 31, 2010. That customer accounted for approximately 15% of our 2011 sales and 16% of our 2010 sales. 13 Employees The Company currently employs six full time and three part time employees. Labor unions do not represent any of these employees. The Company considers its employee relations to be good. Competition for qualified personnel in its industry is intense, particularly for technical staff responsible for marketing, advertising, web development, and general and administrative activities. Employees will be permitted to participate in employee benefit plans of the Company that may be in effect from time to time, to the extent eligible. Physical facilities The Company's principal executive offices and its warehouse and distribution operations moved to 7251 Condor Street, Commerce California in March 2011.The Company leases 27,500 square feet at a rental rate of $7,700 per month.The rental amount is scheduled to increase to $8,800 per month effective March 1, 2013.Approximately 2,500 square feet of the premises is used for executive offices, and the balance of the premises is used for warehouse and distribution operations.The lease is for a period of three years which commenced on March 1, 2011 and terminates on February 28, 2014.The Company has the option to extend the lease for two additional three year periods.If the Company exercises the first option to extend, the rental rate would increase to $9,900 per month effective March 1, 2014, $11,000 per month effective March 1, 2015 and $11,550 per month effective March 1, 2016. If the Company exercises the second option to extend, the rental rate would be adjusted to a fair market rental value as may be agreed to by the parties or as may be determined by an appraiser or arbitrator as provided in the Option to Extend Addendum. Payment of the lease has been personally guaranteed by Jack Amin and his wife, Nora Amin.The Company believes this space will be sufficient for at least the next twelve months. The Company’s Dermagen, Inc. manufacturing operations are currently located at 2500 East Fender Avenue, Units I&J, Fullerton, California, which is leased under one lease agreement dated March 1, 2011.The Company leases approximately 3,520 square feet at a rental rate of $2,464 per month.The lease was amended in early 2012 to extend the lease term for a period of one year.The lease will now expire on February 28, 2013.Payment of the lease has been personally guaranteed by Jack Amin. The Company believes this space will be sufficient for at least the next twelve months. The Company believes that the various facilities covered by the leases described above will be sufficient for at least the next twelve months. Company history prior to the acquisition of Allied Med, Inc. The Company was incorporated under the laws of the State of California on April 30, 1963 with authorized common stock of 10,000,000 shares at a par value of $.10 and 1,000,000 preferred shares with a par value of $1.00 under the name of Harlyn Products, Inc.Harlyn Products, Inc. was engaged in the business of selling jewelry to department stores until the mid-1990s. Solely for the purpose of changing domicile from California to Nevada, on December 12, 2001, Amexdrug Corporation, a California corporation, entered into a certain Merger Agreement with a newly formed, wholly-owned subsidiary Nevada corporation named Amexdrug Corporation.The Nevada corporation had been incorporated on December 4, 2001. As a result of the merger, which became effective on December 17, 2001, the Company became a Nevada corporation and the separate existence of the California corporation ceased. At the time of the merger, the Company changed its fiscal year end from June 30 to December 31. 14 Asset acquisitions following the acquisition of Allied Med, Inc. In October 2003, Allied Med, Inc. acquired 100% of the assets of Royal Health Care Company.Royal Health Care Company is a health and beauty company which has sold specially manufactured facial and body creams, arthritic pain relief medications and an exclusive patented hair care product to pharmacies, beauty salons, beauty supply stores and other fine shops. Royal Health Care Company uses the highest quality ingredients for the finest quality products.Each product has been formulated with the essential ingredients and plant extracts to achieve optimum potential and quality.Royal Health Care Company products are manufactured by a third party in an FDA approved manufacturing facility. The Royal Health Care Company assets acquired include the “Royal Health Care Company” name, logo, and related trademarks, all formulas to products manufactured for sale under the Royal Health Care Company name, and the Royal Health Care Company list of customers.These intellectual property rights were acquired without cost from a company in which Jack Amin’s wife is a principal shareholder.Mr. Amin is the CEO and Chairman of Amexdrug Corporation and Allied Med, Inc.Management believes this acquisition will provide the Company with an opportunity to increase the number of products sold by the Company, and expand the Company’s customer base. Amexdrug completed its purchase of Dermagen, Inc. on October 7, 2005 with Amexdrug paying $70,000 cash to the Dermagen, Inc. shareholders.Dermagen, Inc. is now an operating subsidiary of Amexdrug. Dermagen, Inc. is a growing manufacturing company specializing in the manufacturing and distribution of certain pharmaceuticals, medical devices, health and beauty products.Dermagen has a U.S.-FDA registered and state FDA approved manufacturing facility licensed to develop high margin skin and novel health and beauty products for niche markets.Our competitive advantage is in our superior product research and development for large leading domestic and international companies. New subsidiaries formed On October 28, 2004, Amexdrug formed a new subsidiary, Royal Health Care, Inc. as a Nevada corporation. Royal Health Care, Inc. was formed to manufacture and sell health and beauty products.Currently, Royal Health Care, Inc. has no assets, liabilities, or operations. On November 8, 2004, Amexdrug formed anew subsidiary,BioRx Pharmaceuticals, Inc. as a Nevada corporation.BioRx Pharmaceuticals, Inc.’s expertise lies in the manufacturing of pharmacy supplies and in conducting research and development of products for the healthcare industry.BioRx manufactures, develops distributes effective pharmaceuticals and cosmeceuticals, OTC products, and natural care products for the foot, nails, hair and for arthritis.Currently, BioRx Pharmaceuticals, Inc. has assets, liabilities, and operations. 15 ITEM 1A. RISK FACTORS You should carefully consider the risks and uncertainties described below and other information in this report. If any of the following risks or uncertainties actually occur, our business, financial condition and operating results, would likely suffer. Additional risks and uncertainties, including those not yet identified or that we currently believe are immaterial, may also adversely affect our business, financial condition or operating results. Risks Relating to Our Business The industry in which Amexdrug operates is highly competitive and could affect our results of operations. The industry in which we operate is highly competitive and is marked by changes and new products. Our competitors and potential competitors include many large national and international companies as well as medium and small sized companies. Most existing and potential competitors have greater financial resources, larger market share, and larger production and research capability, which may enable them to establish and/or maintain a stronger competitive position than we have. If we fail to address competitive developments quickly and effectively, we will not be able to grow our business or remain a viable entity. Our business could be adversely affected by any adverse economic developments in wholesale pharmaceutical distribution and health and beauty products. We depend on the demand for our products in the U.S. Therefore, our business is susceptible to downturns in the wholesale pharmaceutical distribution and health and beauty products industry and the economy in general. Any significant downturn or worsening in the market or in general economic conditions would likely hurt our business. If we fail to keep up with changes affecting our products, we will become less competitive and thus adversely affect future financial performance. In order to remain competitive, we must respond on a timely and cost-efficient basis to changes in our industry in general, industry standards and procedures and customer preferences. Management believes that to remain competitive, we will need to continuously obtain and/or develop new products and applications for existing products. In some cases these changes may be significant and the cost to comply with these changes may be substantial. We cannot assure you that we will be able to adapt to any changes in the future or that we will have the financial resources to keep up with changes in the marketplace. Also, the cost of adapting to any changes in our products may have a material and adverse effect on our operating results. Our business could be adversely affected by local, state, national, international laws or regulations. Our future success depends in part on laws and regulations that exist, or are expected to be enacted in the geographical areas where we do business. These laws and regulations could negatively affect our business and anticipated revenues. We cannot guarantee a positive outcome in direction, timing, or scope of laws and regulations that may be enacted which will affect our business. 16 Our future success depends on retaining our existing key employees and hiring and assimilating new key employees. The loss of key employees or the inability to attract new key employees could limit our ability to execute our growth strategy, resulting in lost sales and a slower rate of growth. Our future success depends in part on our ability to retain our key employees including our president.We do not presently have employment agreements with our executives, each executive may be able to terminate his or her agreement at any time. It would be difficult for us to replace our president. In addition, as we grow we may need to hire additional key personnel. We may not be able to identify and attract high quality employees or successfully assimilate new employees into our existing management structure. We may be unable to protect our intellectual property adequately or cost effectively, which may cause us to lose market share or reduce prices. Our future success depends in part on our ability to protect and preserve proprietary rights related to our products. We cannot assure you that we will be able to prevent third parties from using our intellectual property rights and technology without our authorization. We have not obtained any patents on our products.We rely on trade secrets, common law trademark rights and trademark registrations. We may also employ confidentiality and work for hire, development, assignment and license agreements with employees, consultants, third party developers, licensees and customers. However, these measures afford only limited protection and may be flawed or inadequate. Also, enforcing intellectual property rights could be costly and time-consuming and could distract management’s attention from operating business matters. Our intellectual property may infringe on the rights of others, resulting in costly litigation. In recent years, there has been significant litigation in the United States involving patents and other intellectual property rights. In particular, there has been an increase in the filing of suits alleging infringement of intellectual property rights, which pressure defendants into entering settlement arrangements quickly to dispose of such suits, regardless of their merits. Other companies or individuals may allege that we infringe on their intellectual property rights. Litigation, particularly in the area of intellectual property rights, is costly and the outcome is inherently uncertain. In the event of an adverse result against future rights we may acquire, we could be liable for substantial damages and we may be forced to discontinue our use of the subject matter in question or obtain a license to use those rights or develop non-infringing alternatives. Any of these results would increase our cash expenditures, adversely affecting our financial condition. Risks Relating to Ownership of Our Common Stock We cannot assure you that there will be an active trading market for our common stock and it could be difficult for holders of our common stock to liquidate their shares. Our common stock is quoted on the OTC Bulletin Board.The price of our shares has been volatile, our shares are thinly traded, and liquidation of a person’s holdings may be difficult. Thus, holders of our common stock may be required to retain their shares for a long period of time. 17 We do not anticipate paying dividends in the foreseeable future, which could make our stock less attractive to potential investors. We anticipate that we will retain any future earnings and other cash resources for future operations and development of our business and do not intend to declare or pay any cash dividends in the foreseeable future. Any future payment of cash dividends will be at the discretion of our board of directors after taking into account many factors, including our operating results, financial condition and capital requirements. Corporations that pay dividends may be viewed as a better investment than corporations that do not. Future sales or the potential for sale of a substantial number of shares of our common stock could cause our market value to decline and could impair our ability to raise capital through subsequent equity offerings. Sales of a substantial number of shares of our common stock in the public markets, or the perception that these sales may occur, could cause the market price of our common stock to decline and could materially impair our ability to raise capital through the sale of additional equity securities. It may be difficult for a third party to acquire us, and this could depress our stock price. Under Nevada corporate law, we are permitted to include or exclude certain provisions in our articles of incorporation and/or by-laws that could discourage information contests and make it more difficult for you and other stockholders to elect directors and take other corporate actions. As a result, these provisions could limit the price that investors are willing to pay in the future for shares of our common stock. For example: · Under Nevada law, we are not required to provide for, and our by-laws do not provide for, cumulative voting in the election of directors, which would otherwise allow less than a majority of stockholders to elect director candidates; and · Stockholders cannot call a special meeting of stockholders unless they, in the aggregate, hold at least 10% of our common stock. Trading in our shares is subject to certain "penny stock” regulation which could have a negative effect on the price of our shares in the public trading market. Public trading of our common stock on the OTCBB is subject to certain provisions, commonly referred to as the penny stock rule, promulgated under the Securities Exchange Act of 1934. A penny stock is generally defined to be any equity security that has a market price less than $5.00 per share, subject to certain exceptions. If our stock is deemed to be a penny stock, trading in our stock will be subject to additional sales practice requirements on broker-dealers. These may require a broker dealer to: · make a special suitability determination for purchasers of penny stocks; · receive the purchaser's written consent to the transaction prior to the purchase; and · deliver to a prospective purchaser of a penny stock, prior to the first transaction, a risk disclosure document relating to the penny stock market. Consequently, penny stock rules restrict the ability of broker-dealers to trade and/or maintain a market in our common stock. Also, many prospective investors may not want to get involved with the additional administrative requirements, which may have a material adverse effect on the trading of our shares. 18 ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2. PROPERTIES Executive offices and Operating facilities The Company's principal executive offices and its warehouse and distribution operations moved to 7251 Condor Street, Commerce California in March 2011.The Company leases 27,500 square feet at a rental rate of $7,700 per month.The rental amount is scheduled to increase to $8,800 per month effective March 1, 2013.Approximately 2,500 square feet of the premises is used for executive offices, and the balance of the premises is used for warehouse and distribution operations.The lease is for a period of three years which commenced on March 1, 2011 and terminates on February 28, 2014.The Company has the option to extend the lease for two additional three year periods.If the Company exercises the first option to extend, the rental rate would increase to $9,900 per month effective March 1, 2014, $11,000 per month effective March 1, 2015 and $11,550 per month effective March 1, 2016. If the Company exercises the second option to extend, the rental rate would be adjusted to a fair market rental value as may be agreed to by the parties or as may be determined by an appraiser or arbitrator as provided in the Option to Extend Addendum. Payment of the lease has been personally guaranteed by Jack Amin and his wife, Nora Amin.The Company believes this space will be sufficient for at least the next twelve months. The Company’s Dermagen, Inc. manufacturing operations are currently located at 2500 East Fender Avenue, Units I &J, Fullerton, California, which is leased under one lease agreement dated March 1, 2011.The Company leases approximately 3,520 square feet at a rental rate of $2,464 per month.The lease was initially for a period of one year which commenced on March 1, 2011. In early 2012, the parties executed an Amendment to extend the lease term for one year.It will now expire on February 28, 2012.Payment of the lease has been personally guaranteed by Jack Amin. The Company believes this space will be sufficient for at least the next twelve months. Adequacy of Facilities The Company believes that the various facilities covered by the leases described above will be sufficient for at least the next twelve months. ITEM 3. LEGAL PROCEEDINGS 19 Amexdrug is not presently a party to any material pending legal proceedings.To the best of Amexdrug’s knowledge, no governmental authority or other party has threatened or is contemplating the filing of any material legal proceeding against Amexdrug. ITEM 4. MINE SAFETY DISCLOSURES Not Applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market information Our common stock is presently traded in the over-the-counter market and quoted on the National Association of Securities Dealers’ OTC Bulletin Board under the ticker symbol "AXRX.OB".The shares are thinly traded and a limited market presently exists for the shares.The following table describes, for the respective periods indicated, the prices of Amexdrug common stock in the over-the-counter market, based on inter-dealer bid prices, without retail mark-up, mark-down or commissions and may not necessarily represent actual transactions.The quotations have been provided by OTC Markets. Quarter ended High bid Low bid March 31, 2010 $ $ June 30, 2010 $ $ September 30, 2010 $ $ December 31, 2010 $ $ March 31, 2011 $ $ June 30, 2011 $ $ September 30, 2011 $ $ December 31, 2011 $ $ Based on its trading price, our common stockis considered a “penny stock” for purposes of federal securities laws, and therefore has been subject to certain regulations, which are summarized below. The Securities Enforcement and Penny Stock Reform Act of 1990 requires special disclosure relating to the market for penny stocks in connection with trades in any stock defined as a “penny stock.”Specifically, Rules 15g-1 through 15g-9 under the Securities Exchange Act of 1934 (the “Exchange Act”) impose sales practice and disclosure requirements on NASD broker-dealers who make a market in a “penny stock.”Securities and Exchange Commission regulations generally define a penny stock to be an equity security that has a market price of less than $5.00 per share and is not listed on The NASDAQ SmallCap Stock Market or a major stock exchange. These regulations affect the ability of broker-dealers to sell the Company’s securities and also may affect the ability of purchasers of the Company’s common stock to sell their shares in the secondary market. 20 Under the penny stock regulations, a broker-dealer selling penny stock to anyone other than an established customer or “accredited investor,” generally, an individual with net worth in excess of $1,000,000 (not including the net value of the person’s primary residence) or an annual income exceeding $200,000, or $300,000 together with his or her spouse, must make a special suitability determination for the purchaser and must receive the purchaser’s written consent to the transaction prior to sale, unless the broker-dealer or the transaction is otherwise exempt. In addition, the penny stock regulations require the broker-dealer to deliver, prior to any transaction involving a penny stock, a disclosure schedule prepared by the Commission relating to the penny stock market, unless the broker-dealer or the transaction is otherwise exempt. A broker-dealer is also required to disclose commissions payable to the broker-dealer and the registered representative and current quotations for the securities. Finally, a broker-dealer is required to send monthly statements disclosing recent price information with respect to the penny stock held in a customer’s account and information with respect to the limited market in pennystocks. As long as the penny stock regulations apply to the Company’s stock, it may be difficult to trade such stock because compliance with the regulations can delay and/or preclude certain trading transactions.Broker-dealers may be discouraged from effecting transactions in the Company’s stock because of the sales practice and disclosure requirements for penny stock. This could adversely affect the liquidity and/or price of the Company’s common stock, and impede the sale of the Company’s stock. Holders The number of record holders of Amexdrug's common stock as of March 27, 2012 is approximately 192.This number does not take into consideration stockholders whose shares are held by broker-dealers, finance institutions or other nominees. Dividend Policy Amexdrug has not declared any cash dividends with respect to its common stock during the last two fiscal years, and we do not intend to declare dividends in the foreseeable future. There are no material restrictions limiting, or that are likely to limit, Amexdrug’s ability to pay dividends on our securities, except for any applicable limitations under Nevada corporate law. Equity Compensation Plans The Company has not approved any compensation plans under which equity securities of the Company are authorized for issuance. Recent sales of unregistered securities During the past three years, Amexdrug has not sold any shares of its common stock without registration under the Securities Act of 1933. 21 ITEM 6. SELECTED FINANCIAL DATA A smaller reporting company is not required to provide the information specified by this item. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OFFINANCIAL CONDITION AND RESULTS OF OPERATION Forward Looking Statements The following information contained in this Item 7 should be read in conjunction with the financial statements and accompanying notes and the other financial information appearing elsewhere in this Form 10-K. The Company’s fiscal year end is December 31. This report and the exhibits attached hereto contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. The forward-looking statements include, without limitation, statements as to management’s good faith expectations and beliefs, which are subject to inherent uncertainties which are difficult to predict and may be beyond the ability of the Company to control. Forward-looking statements are made based upon management’s expectations and belief concerning future developments and their potential effect upon the Company. There can be no assurance that future developments will be in accordance with management’s expectations or that the effect of future developments on the Company will be those anticipated by management. The words “believes,” “expects,” “intends,” “plans,” “anticipates,” “hopes,” “likely,” “will,” and similar expressions identify such forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other important factors that could cause the actual results, performance or achievements of the Company, or industry results, to differ materially from future results, performance or achievements expressed or implied by such forward-looking statements. These risks and uncertainties, many of which are beyond the Company’s control, include (i) the sufficiency of existing capital resources and our ability to raise additional capital to fund cash requirements for future operations; and (ii) general economic conditions. Although we believe the expectations reflected in these forward-looking statements are reasonable, such expectations may prove to be incorrect. Readers are cautioned not to place undue reliance on these forward-looking statements which reflect management’s view only as of the date of this report. The Company undertakes no obligation to publicly release the result of any revisions to these forward-looking statements which may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events, conditions or circumstances. 22 Overview Amexdrug Corporation is located at 7251 Condor Street, Commerce, California 90040.Its phone number is (323) 725-3100.Its fax number is (323) 725-3133. Its website is www.amexdrug.com. Shares of Amexdrug common stock are traded on the OTC Bulletin Board under the symbol AXRX.OB.The President of Amexdrug has had experience working in the pharmaceutical industry for the past 29 years. Amexdrug Corporation, through its wholly-owned subsidiaries, BioRx Pharmaceuticals, Inc., Allied Med, Inc., Dermagen, Inc. and Royal Health Care, Inc. is a growing pharmaceutical and cosmeceutical company specializing in the research and development, manufacturing and distribution of pharmaceutical drugs, cosmetics and distribution of prescription and over-the-counter drugs, private manufacturing and labeling and a quality control laboratory. At Amexdrug Corporation, it is our anticipation to give our clientele the opportunity to purchase cost effective products while maximizing the return of investments to our shareholders. Amexdrug Corporation distributes its products through its subsidiaries, BioRx Pharmaceuticals, Inc., Allied Med, Inc., Dermagen, Inc. and Royal Health Care, Inc. primarily to independent pharmacies and secondarily to small-sized pharmacy chains, alternative care facilities and other wholesalers and retailers in the state of California. BioRx Pharmaceuticals, Inc. is a proud member of the National Association of Chain Drug Stores (NACDS).BioRx Pharmaceuticals, Inc. has developed fourteenunique innovative products in the industry under the name Sponix. Our team of professionals fully pledges the effectiveness of our distinct products. At this time, we have certain distribution channels with suppliers and customers whom we know and trust, such as Amazon, and hundreds of independent pharmacies.Of the estimated 100,000 retailers (drug stores and food mass), our goal is to have 20,000 stores carry our products in 2012. The accompanying financial information includes the operations of Allied Med, Inc. and the operations of Amexdrug Corporation for all periods presented. Results of operations for the years ended December 31, 2011 and 2010 Revenues For the year ended December 31, 2011, Amexdrug reported sales of $12,406,571, comprised of $10,972,638 of sales from the Company’s pharmaceutical wholesale distribution business of selling brand name and generic pharmaceutical products, and over-the-counter (OTC) health and beauty products, and $1,433,933 of sales of health and beauty products manufactured by the Company. This was $919,394 more than the $11,487,177 of sales reported for the year ended December 31, 2010 which was comprised primarily of $10,394,727 sales from the Company’s pharmaceutical wholesale distribution business of selling brand name generic pharmaceutical products, and over-the-counter (OTC) health and beauty products and $1,092,450 of sales of health and beauty products manufactured by the Company. The increase in sales is primarily dueto an increase in marketing efforts, as well as having an increased number of products to sell. 23 Costs of Goods Sold Cost of goods sold for the year ended December 31, 2011 was $11,410,825, an increase of $886,326 from the $10,524,499 cost of goods sold for the year ended December 31, 2010. Gross Profit During the year ended December 31, 2011 gross profit increased by $33,068 to $995,746 or 8.0% of sales from the $962,678 or 8.4% of sales recorded for the year ended December 31, 2010.The Company attributes its increase in gross profit margin in 2011 due primarily to an increase in sales. Expenses Total operating expenses for the year ended December 31, 2011 were $768,030, an increase of $103,882 from the total operating expenses of $664,148 recorded for the year ended December 31, 2010.Selling, general and administrative expense was $768,030 for the year ended December 31, 2011, an increase of $103,882 from the $664,148 recorded for the year ended December 31, 2010.This increase in selling, general and administrative expense is primarily attributable to an increase in officer compensation. Net Income During the year ended December 31, 2011, Amexdrug experienced net income of $100,647.This was $88,415 less than the $189,062 of net income recorded for the year ended December 31, 2010. This decrease in net income is largely attributable to increases in selling, general and administrative expenses and income tax expenses. Liquidity and capital resources – December 31, 2011 As of December 31, 2011, Amexdrug reported total current assets of $1,501,822, comprised primarily of cash and cash equivalents of $589,472, accounts receivable of $653,949, inventory of $198,176, and prepaid expenses of $45,513. Total assets as of December 31, 2011 were $1,598,502, which included total current assets of $1,501,822, plus net property and equipment of $49,890, other deposits of $28,212, goodwill of $17,765 and trademarks of $813. Amexdrug’s current liabilities as of December 31, 2011 consist primarily of accounts payable of $463,098, notes payable to a related party of $108,023, accrued liabilities of $31,098, business line of credit balance of $631,903 and a deferred operating lease liability of $14,132. During the year ended December 31, 2011, Amexdrug used $137,016 cash in operating activities compared to $226,784 cash generated in operating activities in the year ended December 31, 2010.The primary adjustments to reconcile net income to net cash used in operating activities during 2011 were as follows:an increase in accounts receivable of $164,527, a decrease in accounts payable and accrued liabilities of $68,248, a decrease in inventory of $106,011, a decrease in deferred tax asset of $40,540, an increase in prepaid expenses of $37,434, and a decrease in corporate income tax payable of $108,304.Cash increased during the year ended December 31, 2011 by $145,769 compared to an increase during 2010 of $322,521. Amexdrug had a cash balance of $589,472 at December 31, 2011.Operations have primarily been funded through an increase in the credit line balance and through net income. Management does not anticipate that Amexdrug will need to seek additional financing during the next twelve months. 24 Business Line of Credit The Company has a business line of credit with National Bank of California.In December 2011, the maximum credit line was increased to $700,000. Stock Repurchases Between approximately June 2007 and December 31, 2011, Amexdrug repurchased a total of 13,972shares of its common stock at prices ranging from a low of $0.20 per share to a high of $3.03 per share.These shares are held by Amexdrug as treasury shares. Inflation In the opinion of management, inflation has not and will not have a material effect on our operations in the immediate future. Management will continue to monitor inflation and evaluate the possible future effects of inflation on our business and operations. Capital Expenditures The Company expended $42,456 and $4,038 on capital expenditures during the years ended December 31, 2011 and 2010, respectively.The Company has no current plans for capital expenditures. Critical Accounting Policies In the notes to the audited consolidated financial statements for the year ended December 31, 2011, included in this Form 10-K, the Company discusses those accounting policies that are considered to be significant in determining the results of operations and its financial position. The Company believes that the accounting principles utilized by it conform to accounting principles generally accepted in the United States of America. The preparation of financial statements requires Company management to make significant estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. By their nature, these judgments are subject to an inherent degree of uncertainty. On an on-going basis, the Company evaluates estimates. The Company bases its estimates on historical experience and other facts and circumstances that are believed to be reasonable, and the results form the basis for making judgments about the carrying value of assets and liabilities.The actual results may differ from these estimates under different assumptions or conditions. Recent Accounting Pronouncements For a description of recent accounting pronouncements adopted by the Company see the footnotes to the Company’s consolidated financial statements. 25 ITEM 7A. QUANTATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK A smaller reporting company is not required to provide the information specified by this item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Amexdrug’s consolidated audited balance sheets as of December 31, 2011 and 2010, Amexdrug’s consolidated audited statements of income, stockholders’ equity, and cash flows for the fiscal years ended December 31, 2011 and 2010 are included hereafter. AMEXDRUG CORPORATION AND SUBSIDIARIES INDEX TO FINANCIAL STATEMENTS Page Reports of Independent Registered Public Accounting Firms 27 Consolidated Balance Sheets — December 31, 2011 and 2010 28 Consolidated Statements of Income for the Years Ended December 31, 2011 and 2010 29 Consolidated Statements of Stockholders' Equity for the Years Ended December 31, 2011 and 2010 30 Consolidated Statements of Cash Flows for the Years Ended December 31, 2011 and 2010 31 Notes to Consolidated Financial Statements 32 26 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Amexdrug Corporation Commerce, California We have audited the consolidated balance sheets of Amexdrug Corporation as of December 31, 2011 and 2010, and the related consolidated statements of income, shareholders' equity, and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Amexdrug Corporation as of December 31, 2011 and 2010, and the results of their operations and cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. /s/ HJ Associates & Consultants, LLP HJ Associates & Consultants, LLP Salt Lake City, Utah March 30, 2012 27 AMEXDRUG CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, December 31, Assets Current Assets Cash and cash equivalents $ $ Investment Accounts receivable, net of allowance of $21,561 and 37,000, respectively Prepaid expenses Inventory, net of allowance of $0 andd $33,613, respectively Deferred tax asset Advances officer - Total Current Assets Property and Equipment, at cost Office and computer equipment Leasehold improvements Less accumulated depreciation ) ) Net Property and Equipment Other Assets Other deposits Intangibles Customer base, net of accumulated amortization of $18,259 - - Trademark, net of accumulated amortization of $837 and $629, respectively Goodwill Total Other Assets Total Assets $ $ Liabilities and Shareholders' Equity Current Liabilities: Accounts payable $ $ Accrued liabilities Deferred operating lease liability - Corporate tax payable - Loan, officer - Notes payable related parties Business lines and short term promissory note Total Current Liabilities Shareholders' Equity Common stock, $0.001 par value; 50,000,000 authorized common shares 8,470,481 shares issued and outstanding Additional paid in capital Treasury stock ) ) Retained earnings Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 28 AMEXDRUG CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended December 31, December 31, Sales $ $ Cost of Goods Sold Gross Profit Operating Expenses Selling, general and administrative expense Total Operating Expenses Incomebefore depreciation expense Depreciation and amortization expense Income before Other Income/(Expenses) Other Income/(Expenses) Interest and other income 7 Penalty ) - Realized gain/(loss) - ) Unrealized gain/(loss) ) Interest expense ) ) Total Other Income/(Expenses) ) ) Income before Provision for Income Taxes Income tax expense ) ) Net Income $ $ BASIC AND DILUTED INCOME PER SHARE $ $ WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING BASIC AND DILUTED The accompanying notes are an integral part of these consolidated financial statements. 29 AMEXDRUG CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended December 31, December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ Adjustment to reconcile net income to net cashused in operating activities Depreciation and amortization Allowance for doubtful accounts ) Unrealized (gain)/loss on investment ) Realized loss on sale of investment - Change in Assets and Liabilities Loss on Inventory - Adjustment to retained earnings ) - (Increase) Decrease in: Accounts receivable ) ) Inventory ) Prepaid expenses ) Other receivable - Deferred tax asset ) Other assets ) ) Increase (Decrease) in: Accounts payable and accrued liabilities ) Deferred operating lease liability - Corporate income tax payable ) NET CASH USED IN OPERATING ACTIVITIES ) Net CASH FLOWS USED IN INVESTING ACTIVITIES: Proceeds from the sale of investment Purchase of investments - ) Purchase of fixed assets ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Advances to officer - ) Proceeds from officer Purchase of treasury stock ) ) Proceeds from credit line NET CASH PROVIDED/(USED) BY FINANCING ACTIVITIES NET INCREASE/(DECREASE) IN CASH CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ $ Income taxes $ $ The accompanying notes are an integral part of these consolidated financial statements. 30 AMEXDRUG CORPORATION AND SUBSIDIARIES STATEMENTS OF STOCKHOLDERS' EQUITY Retained Additional Earnings Total Common stock Paid-in Treasury (Accumulated Shareholders' Shares Amount Capital Stock Deficit) Equity Balance at December 31, 2009 $ $ $ ) $ ) $ Treasury stock - - - ) - ) Net income for the year ended December 31, 2010 - Balance at December 31, 2010 $ $ $ ) $ $ Treasury stock - - - ) - ) Adjustment to retained earnings - ) ) Net income for the year ended December 31, 2011 - Balance at December 31, 2011 $ $ $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 31 AMEXDRUG CORPORATION AND SUBSIDIARIES NOTE TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 1. ORGANIZATION AND LINE OF BUSINESS Amexdrug's wholly owned subsidiaries include Allied Med, Inc., Dermagen, Inc. and BioRxPharmaceuticals. Allied Med, Inc. was formed in October 1997 and is engaged in the pharmaceutical wholesale business of selling brand and generic pharmaceuticals products, over-the-counter drug and non-drug products and health and beauty products to independent and chain pharmacies, alternative care facilities and other wholesalers. Dermagen, Inc. is a manufacturing company specializing in the manufacturing and distribution of certain pharmaceuticals, medical devices, and health and beauty products. Dermagen has a US Federal Drug Administration (FDA) registered and state FDA approved manufacturing facility license to develop skin and novel health and beauty products for niche markets. On November 8, 2004, Amexdrug formed a new subsidiary, BioRx Pharmaceuticals, Inc. as a Nevada corporation. BioRx Pharmaceuticals, Inc. was formed for the purpose of repacking and selling generic and branded pharmaceuticals. Currently, BioRx Pharmaceuticals, Inc. has assets, liabilities, and operations. Principles of Consolidation The accompanying consolidated financial statements include the accounts of Amexdrug Corporation and its wholly-owned subsidiaries, Allied Med, Inc., Dermagen, Inc. and BioRx Pharmaceuticals. Inter-company accounts and transactions have been eliminated in consolidation. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of significant accounting policies of Amexdrug Corporation is presented to assist in understanding the Company’s financial statements. The financial statements and notes are representations of the Company’s management, which is responsible for their integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States of America and have been consistently applied in the preparation of the financial statements. Revenue Recognition The Company generates revenues from the manufacture and resale of pharmaceuticals, over-the-counter products, health and beauty care products and nutritional supplements. The Company accounts for these revenues at the time of shipment to the customer. An allowance for sales returns is provided for products sold on a cash-on-delivery basis that are not accepted or paid for by the customer. Cash and Cash Equivalent The Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents. Investments Certificate of Deposits with banking institutions are short-term investments with initial maturities of more than 90 days. The carrying amount of these investments is a reasonable estimate of fair value due to their short-term nature. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the accompanying financial statements.Significant estimates made in preparing these financial statements include the estimate of useful lives of property and equipment, the deferred tax valuationallowance, and the fair value of stock options. Actual results could differ from those estimates. 32 AMEXDRUG CORPORATION AND SUBSIDIARIES NOTE TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Property and Equipment Property and equipment are stated at cost, and are depreciated using the modified accelerated cost recovery system (macrs) method over its estimated useful lives: Machinery & Office equipment 3-10 Years Leasehold improvements 2-5 Years Depreciation expense was $6,199 and $7,938 for the years ended December 31, 2011 and 2010, respectively Fair Value of Financial Instruments Fair Value of Financial Instruments, requires disclosure of the fair value information, whether or not recognized in the balance sheet, where it is practicable to estimate that value. As of December 31, 2011, the amounts reported for cash, accounts receivable, accounts payable, accrued interest and other expenses, and notes payable approximate the fair value because of their short maturities. Basic Income per Share Calculations Basic income per share is computed by dividing net income by the weighted-average number of common shares outstanding. As of December 31, 2011 and 2010, the Company did not have any potentially issuable common shares outstanding; accordingly, diluted income per share is not applicable to the Company and is not presented. Income Taxes The Company uses the liability method of accounting for income taxes.Deferred tax assets and liabilities are recognized for the future tax consequences attributable to financial statements carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carry-forwards.The measurement of deferred tax assets and liabilities is based on provisions of applicable tax law.The measurement of deferred tax assets is reduced, if necessary, by a valuation allowance based on the amount of tax benefits that, based on available evidence, is not expected to be realized. Research and Development Research and development costs are expensed as incurred.Total research and development costs were $0 for the years ended December 31, 2011 and 2010, respectively. Advertising Costs The Company expenses the cost of advertising and promotional materials when incurred.Total advertising costs were $5,349 and $7,096 for the years ended December 31, 2011 and 2010, respectively. Stock based Compensation Share-based Payment applies to transactions in which an entity exchanges its equity instruments for goods or services and also applies to liabilities an entity may incur for goods or services that are to follow a fair value of those equity instruments. Under SFAS 123R, we will be required to follow a fair value approach using an option-pricing model, such as the Black Scholes option valuation model, at the date of a stock option grant. The deferred compensation calculated under the fair value method would then be amortized over the respective vesting period of the stock option. The adoption of this accounting pronouncement has not had a material impact on our results of operations. 33 AMEXDRUG CORPORATION AND SUBSIDIARIES NOTE TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Concentration of Credit Risk The Company's historical revenues and receivables have been derived solely from the pharmaceutical industry. Although the Company primarily sells products on a cash-on-delivery basis, the Company also sells products to certain customers under credit terms. The Company performs ongoing credit evaluations of its customers' financial conditions and usually requires a delayed check depository from its customers at the date products are shipped. The Company maintains an allowance for accounts receivable that may become uncollectible. During the year ended December 31, 2011, purchases from two vendors accounted for 79% and 14% of total purchases, respectively. Accounts payable to these vendors accounted for 75% and 13% of the total accounts payable balance as of December 31, 2011, respectively. During the year ended December 31, 2010, purchases from those two vendors accounted 79% and 14% of total purchases, respectively. Accounts payable to these vendors accounted for 79% and 14% of the total accounts payable balance as of December 31, 2010. The loss of these vendors could have a potential negative effect upon the Company's future operations. Accounts Receivable An allowance for uncollectible accounts receivable is established by charges to operations for amounts required to maintain an adequate allowance, in management's judgment, to cover anticipated losses from customer accounts and sales returns. Such accounts are charged to the allowance when collection appears doubtful. Any subsequent recoveries are credited to the allowance account. Inventory Inventory includes purchased products for resale and raw materials and supplies necessary to manufacture pharmaceuticals, medical devices, and health and beauty products and is stated at the lower of cost (using the first-in, first-out method) or market value. Provisions, when required, are made to reduce excess and expired inventory to its estimated net realizable value. Although competitive pressures and pharmaceutical advancements expose the Company to the risk that estimates of the net realizable could change in the near term, the Company's agreements with most vendors provide for the right of return of outdated or expired inventory. The Company is exposed to other ownership related risks associated with inventory. Inventory consists of the following: Raw Materials $ $ Finished goods Total inventory $ $ Intangible Assets The estimated fair value of Dermagen's customer base was recorded as an intangible asset at the date of acquisition and is amortized over the estimated useful life of the customer base, which is three years. Trademarks are recorded at cost and are amortized over their estimated useful life, which is ten years. An impairment charge is recognized if the carrying amount is not recoverable and the carrying amount exceeds the fair value of the intangible assets as determined by projected discounted cash flows. 34 AMEXDRUG CORPORATION AND SUBSIDIARIES NOTE TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Intangible Assets (Continued) Goodwill represents the excess of the purchase price of Dermagen, Inc. over the fair value of its net assets at the date of acquisition. Goodwill is not amortized, but is tested for impairment quarterly or when a triggering event occurs. The testing for impairment requires the determination of the fair value of the asset or entity to which the goodwill relates (the reporting unit). The fair value of a reporting unit is determined based upon an eighth of the quoted market price of the Company's common stock and present value techniques based upon estimated future cash flows of the reporting unit, considering future revenues, operating costs, the risk-adjusted discount rate and other factors. Impairment is indicated if the fair value of the reporting unit is allocated to the assets and liabilities of that unit, with the excess of the fair value of the reporting unit over the amounts assigned to its assets and liabilities assigned to the fair value of goodwill. The amount of impairment of goodwill is measured by the excess of the goodwill's carrying value over its fair value. As of December 31, 2011 and 2010, the Company's goodwill was not deemed to be impaired. The Company reviews its long-lived assets for impairment when events or changes in circumstances indicate that their carrying value may not be recoverable. The Company evaluates, at each balance sheet date, whether events and circumstances have occurred which indicate possible impairment. The Company uses an estimate of future undiscounted net cash flows from the related asset or group of assets over their remaining life in measuring whether the assets are recoverable. As of December 31, 2011, based on the analysis of estimated undiscounted future net cash flows, the Company did not consider any of its long-lived assets to be impaired. 3. INTANGIBLE ASSETS Intangible assets that have finite useful lives continue to be amortized over their useful lives, and are reviewed for impairment when warranted by economic condition. Useful Lives Trademarks $ $ Less accumulated amortization 10 years ) ) $ $ Customer base $ $ Less accumulated amortization 3 years ) ) $
